DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 12/28/2020, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 9,017,779).
With regard to claim 1, Ikeda discloses a medium [Col. 3; line 7] comprising:
a base material (A2) [Col. 3; lines 7-8]; 
a print section (B) [ink-receiving layer over the base material [Col. 3; lines 11]; and
an adhesive section (A2) [overcoat layer] that comprises an isocyanate compound [isocyanate-based adhesive; Col. 11; lines 37-41],

Ikeda does not explicitly disclose the boiling point or viscosity of polyvinyl alcohol, however it is known as taught by Kuraray a polyvinyl alcohol having a boiling point [Table 11] and the viscosity of polyvinyl alcohol [viscosity amount is in relation to the concentration (wt %); Figs. 31-33; Basic Physical Properties of PVOH Resin].
With regard to claim 17, Ikeda discloses all the limitations of claim 1, but does not disclose wherein a content of the alcohol compound is 60% by mass or greater relative to the total mass of a print section.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to for a content of the alcohol compound is 60% by mass or greater relative to the total mass of a print section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 18, Ikeda discloses all the limitations of claim 1, but does not disclose wherein a content of the alcohol compound is 80% by mass or greater relative to the total mass of a print section.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to for a content of the alcohol compound is 60% by mass or greater relative to the total mass of a print section, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Claims 2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 9,017,779) as applied to claim 1, and further in view of Che (US 2018/0257104).
claim 2, Ikeda discloses all the limitations of claim 1 but does not disclose wherein the print section is a section formed through cross-linking between the isocyanate compound and the alcohol compound.
Che teaches wherein a print section is a section formed through cross-linking between the isocyanate compound and the alcohol compound. [Para. 0108-0109]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the print section through cross-linking in order to influence end properties of the section.
With regard to claim 4, Ikeda discloses all the limitations of claim 1, but does not disclose wherein the isocyanate compound has a hexamethylene diisocyanate (HDI) structure [Para. 0112].
Che teaches an isocyanate compound has a hexamethylene diisocyanate (HDI) structure [Para. 0112].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a isocyanate compound has a hexamethylene diisocyanate (HDI) structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesin, 125 USPQ 416.
With regard to claim 5, Ikeda discloses all the limitations of claim 1 but does not disclose wherein the alcohol compound comprises at least one selected from the group consisting of polyethylene glycol monomethyl ether, tripropylene glycol methyl ether, propylene glycol phenyl ether, dipropylene glycol monomethyl ether, and tripropylene glycol monobutyl ether.
Che teaches an alcohol compound comprises at least one selected from the group consisting of polyethylene glycol monomethyl ether, tripropylene glycol methyl ether, propylene glycol phenyl ether, dipropylene glycol monomethyl ether, and tripropylene glycol monobutyl ether. [Para. 0304; Table 2].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an alcohol compound comprising at least one of the group claimed, since it has been held . 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 9,017,779) as applied to claim 1, and further in view of Nagahara (US 2014/0293297).
With regard to claim 3, Ikeda discloses all the limitations of claim 1, but does not disclose wherein the adhesive section is over the base material and the print section is formed over the adhesive section.
However, teaches an adhesive section (4) is over a base material (5) and the print section is formed over the adhesive section (3) [Para. 0045; Fig. 3].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the adhesive section is over the base material and the print section is formed over the adhesive section, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 9,017,779) as applied to claim 1, and further in view of Nakana (US 9,308,753).
With regard to claim 6, Ikeda discloses all the limitations of claim 1, but does not disclose a laminate section formed of a laminate material over the print section.
However, Nakano teaches Nakano also discloses comprising a laminate section formed of a laminate material over the print section, [a laminate material [resin film; Col. 10; line 9] formed over the print section to form a laminate section. [Col. 9- lines 63 - Col. 10; lines 3-6; 18-20] 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to leach an ink component from a printed material. [Para. 0080]
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP 2018024853A) as applied to claim 7, and further in view of Nakana (9,308,753).
With regard to claim 8, Yamazaki discloses all the limitations of claim 7, but does not disclose wherein the base material comprises an adhesive section that comprises an isocyanate compound
Nakana teaches a base material (12) comprises an adhesive section [undercoat composition; Col. 3; lines 45-48] that comprises an isocyanate compound [Col. 3; lines 45-48]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to since isocyanate compounds react positively with compounds containing alcohol.
With regard to claim 9, Yamazaki discloses all the limitations of claim 7, but does not disclose applying an adhesive liquid that comprises an isocyanate compound.
However, Nakana teaches applying an adhesive liquid [undercoat composition; Col. 3; lines 45-48] that comprises an isocyanate compound over the base material to form an adhesive section [Col. 3; lines 45-48].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to applying an adhesive liquid that comprises an isocyanate compound since isocyanate compounds react positively with compounds containing alcohol.
With regard to claim 10, Yamazaki’s modified method discloses all the limitations of claim 8, and Nakana also discloses wherein the isocyanate compound has a hexamethylene diisocyanate (HDI) structure [Col. 24; Iines49-51].
With regard to claim 14, Yamazaki’s apparatus discloses all the limitations of claim 13, but does not disclose an adhesive section forming unit (14) configured to apply an adhesive liquid [undercoat composition; Col. 3; lines 45-48] that comprises an isocyanate compound [Col. 3; lines 45-48] over the base material to form an adhesive section.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to form an adhesive section with adhesive liquid comprising isocyanate compound, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With regard to claim 20, Yamazaki’s modified apparatus discloses all the limitations of claim 14, and Nakana also discloses wherein the adhesive section forming unit comprising an adhesive liquid supplying unit containing the adhesive liquid.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (JP 2018024853A) in view of Nakana (US 9,308,753) as applied to claims 7 and 13 respectively, and further in view of Tsutsui (US 9,789,677).
With regard to claim 12, Yamazaki’s modified method discloses all the limitations of claim 7, but does not disclose heating and pressing a laminate material over the print section to form a laminate section.
However, Tsutsui teaches heating and pressing a laminate material over the print section to form a laminate section [pressure-bonding the laminate].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to heat and press a laminate material over the print section of Yamazaki to form a laminate section in order to protect the print section.
claim 16, Yamazaki’s apparatus discloses all the limitations of claim 13, but does not disclose a laminate section forming unit configured to heat and press a laminate material over the print section to form a laminate section.
However, Tsutsui discloses comprising a laminate section [Fig. 1] formed of a laminate material over the print section, formed over the print section to form a laminate section [pressure-bonding the laminate].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to heat and press a laminate material over the print section of Yamazaki to form a laminate section in order to protect the print section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki (JP 2018024853A).
With regard to claim 7, Yamazaki discloses a method for producing a medium comprising: applying an ink over a base material to form a print section [first ink/second ink is applied to a base material; Para. 0012], wherein the ink comprises an alcohol compound having a boiling point of 180 degrees C or higher [Para. 0030] and a viscosity of 30 mPa-s or lower at 25 degrees C [Para. 0060]; and
a heating the base material over which the print section is formed [heat treatment step of heating the base material after applying the ink; Para. 0013].
claim 11, Yamazaki discloses all the limitations of claim 7, and Yamazaki also discloses wherein the applying the ink is performed by an inkjet method [Para. 0007].
With regard to claim 13, Yamazaki discloses an apparatus comprising: 
a print section forming unit [inkjet head; Para. 0063] configured to apply an ink over a base material to form a print section, wherein the ink comprises an alcohol compound having a boiling point of 180 degrees C or higher and a viscosity of 30 mPa-s or lower at 25 degrees C; and
a heating unit [used in the heating treatment step; Para. 0013] configured to heat the base material over which the print section is formed.
With regard to claim 15, Yamazaki discloses all the limitations of claim 13, and Yamazaki also discloses wherein the print section forming unit is an inkjet head [Para. 0063].

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to because the prior art does not teach or make obvious heating performed such that the alcohol compound in the ink does not evaporate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853